Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (this “Agreement”) is entered into as of this 16th day
of March 2005 (the “Effective Date”) by and between Computer Associates
International, Inc., on the one hand, and Quest Software, Inc., Michael J. Friel
(“Friel”), Robert M. Mackowiak (“Mackowiak”), Elizabeth W. Wahlgren
(“Wahlgren”), Frank L. Bisotti (“Bisotti”), and Debra A. Jenson (“Jenson”), on
the other hand. Quest Software, Friel, Mackowiak, Wahlgren, Bisotti, and Jenson
are referred to collectively in this Agreement as the “Defendants.” Computer
Associates and Defendants are referred to collectively in this Agreement as the
“Parties” and individually as a “Party.”

 

RECITALS

 

A. Computer Associates is in the business of developing, manufacturing, and
licensing certain proprietary computer software programs. Computer Associates
asserts that it is the owner of the Enterprise Database Administration software
program and copyrights and trade secrets therein, all of which are defined
below.

 

B. Quest Software is in the business of developing, manufacturing, and licensing
certain proprietary computer software programs, including database
administration programs that function across several database platforms.

 

C. Friel is, and Mackowiak, Wahlgren, Bisotti, and Jenson were, at the relevant
times, employees of Quest Software.

 

D. On July 2, 2002, Computer Associates filed a lawsuit in the United States
District Court for the Northern District of Illinois asserting claims for
copyright infringement and trade secret misappropriation against Quest Software,
Friel, Mackowiak, Wahlgren, and Jenson. The lawsuit is entitled Computer
Associates International, Inc. v. Quest Software, Inc. et al., Case No. 02 C
4721 (the “Lawsuit”). In the Lawsuit, Computer Associates sought damages and an
injunction.

 

E. On May 11, 2003, Computer Associates amended its complaint in the Lawsuit to
add Bisotti as a defendant on the copyright infringement and trade secret
misappropriation claims, and adding breach of contract claims against Jenson,
Wahlgren, and Bisotti.

 

F. On October 16, 2003, Computer Associates filed a Motion for Preliminary
Injunction in the Lawsuit.

 

G. On January 16, 2004, Defendants filed a Counterclaim against Computer
Associates in the Lawsuit seeking a declaratory judgment that Computer
Associates’ copyrights were invalid and unenforceable. Defendants also asserted
affirmative defenses of unclean hands, license, fraud on the Copyright Office
and copyright misuse.



--------------------------------------------------------------------------------

H. On June 24, 2004, the District Court granted Computer Associates’ Motion for
Preliminary Injunction against the Defendants.

 

I. On August 3, 2004, the District Court entered an order enjoining Defendants
from, among other things, using or licensing the Quest Central for DB2 product
(as defined below).

 

J. On August 26, 2004, Defendants filed an appeal with the United States Court
of Appeals for the Seventh Circuit seeking to dissolve the injunction (the
“Appeal”). The Appeal is still pending.

 

K. The Parties desire to dismiss the Lawsuit and the Appeal and to resolve,
settle, and compromise the Lawsuit and the Appeal.

 

L. In settlement of this matter, Computer Associates agrees to grant Quest
Software a license pursuant to the terms of the License Agreement (attached as
Exhibit A), which is concurrently entered into by Computer Associates and Quest
Software, in exchange for a lump sum of $16 million dollars from Quest Software,
a $25,000.00 payment from Jenson and royalty payments pursuant to the terms of
the License Agreement.

 

M. In settlement of this matter, Friel, Mackowiak, Wahlgren, Bisotti and Jenson
agree to a permanent prohibition against making, using, copying, distributing,
marketing, selling, or offering to sell EDBA, and otherwise agree to permanently
refrain from any acts that would infringe the asserted CA Copyrights or
constitute a misappropriation of the asserted CA Trade Secrets, except as
allowed under the License Agreement.

 

N. The Parties desire to enter into this Agreement without making any admissions
regarding their respective contentions as to issues involved in the Lawsuit.
Defendants specifically deny any and all liability for claims asserted by
Computer Associates in the Lawsuit. Computer Associates specifically denies any
and all liability for counterclaims asserted by Defendants in the Lawsuit.

 

NOW THEREFORE, in consideration of the preceding recitals, which are
incorporated into and shall constitute terms and conditions of this Agreement,
and the mutual promises and consideration set forth below, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

DEFINITIONS

 

1. Definitions. The following terms, when used herein with initial capital
letters, shall have the meanings ascribed to them below.

 

a. “Agreed Motion for Voluntary Dismissal” means the agreed motion to be filed
in the Court of Appeals for the Seventh Circuit dismissing the Appeal with
prejudice attached hereto as Exhibit C.

 

b. “Agreement” or “Settlement Agreement” shall have the meaning first set forth
in the introductory paragraph above.

 

2



--------------------------------------------------------------------------------

c. “CA Claims” means any and all claims or controversies that Computer
Associates has asserted in the Lawsuit or could have asserted in the Lawsuit and
that are based on or related to facts, circumstances or transactions asserted or
discovered in the Lawsuit.

 

d. “CA Copyrights” means the following asserted Computer Associates’ copyright
registrations for EDBA: Txu 1-028-946, TX 5-524-580, TX 5-524-581, TX 5-524-582,
and TX 5-524-583 (which were attached as Exhibit 1 to Computer Associates’ First
Amended Complaint).

 

e. “CA Trade Secrets” means any trade secrets Computer Associates asserts are
embedded in or contained within EDBA.

 

f. “Computer Associates” means Computer Associates International, Inc., a
Delaware corporation with its present principal place of business at One
Computer Associates Plaza, Islandia, New York 11749, and any parent, subsidiary,
division, member and/or affiliated entities, past or present, of any of the
foregoing, and any person or entity, past or present, acting on behalf of any of
the foregoing, including, but not limited to, each of its respective present and
former owners, shareholders, officers, executives, partners, directors,
employees, attorneys, agents and/or representatives.

 

g. “Defendants’ Counterclaims” means any counterclaim Defendants have asserted
in the Lawsuit or could have asserted in the Lawsuit and that is based on or
related to facts, circumstances or transactions asserted or discovered in the
Lawsuit, including without limitation the counterclaim asserted by Defendants in
the Lawsuit seeking a declaratory judgment that the CA Copyrights are invalid
and unenforceable.

 

h. “Dismissal Orders” means the Agreed Motion for Voluntary Dismissal and the
Stipulation of Dismissal, collectively.

 

i. “EDBA” means any version of Computer Associates’ Enterprise Database
Administration program and associated object code and source code that existed
on or before June 30, 1999.

 

j. “Effective Date” shall have the meaning first set forth in the introductory
paragraph above.

 

k. “License Agreement” shall refer to the License Agreement (attached as Exhibit
A hereto) between Computer Associates and Quest Software, executed herewith.

 

l. “Quest Central for DB2” means the Quest Software product known as Quest
Central for DB2, all alpha and beta versions thereof, versions 1.0 through 4.5
and all subsequent versions derived from such versions, and any other DB2
database management product that is derived from or contains the same source
code or any portion thereof.

 

m. “Quest Software” means Quest Software, Inc., a California corporation with
its present principal place of business at 5 Polaris Way, Aliso Viejo,
California 92656, and any parent, subsidiary, division, member and/or affiliated
entities, past or present, of any of the foregoing, and any person or entity,
past or present, acting on behalf of any of the foregoing,

 

3



--------------------------------------------------------------------------------

including, but not limited to, each of its respective present and former owners,
shareholders, officers, executives, partners, directors, employees, attorneys,
agents and/or representatives, excluding Friel, Mackowiak, Wahlgren, Bisotti and
Jenson.

 

n. “Quest Software’s Customers” means any customer who had a license to, or who
submitted a written order for a license to Quest Software for, Quest Central for
DB2 on or at any time before June 30, 2004.

 

o. “Stipulation of Dismissal” means the stipulation to be filed in the District
Court dismissing with prejudice the CA Claims and the Defendants’ Counterclaims
attached hereto as Exhibit B.

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

2. Dismissal.

 

a. Computer Associates agrees to dismiss with prejudice the CA Claims by
executing and providing to Quest Software’s counsel of record this Agreement,
the License Agreement and the Dismissal Orders. Defendants shall file the
Dismissal Orders only pursuant to the requirements of subsection 2(d).

 

b. All Defendants agree to execute and provide to Computer Associates’ counsel
of record this Agreement.

 

c. Quest Software agrees to execute and provide to Computer Associates’ counsel
of record the License Agreement.

 

d. Defendants agree to dismiss with prejudice Defendants’ Counterclaims and the
Appeal by executing and filing the Dismissal Orders, but only after Quest
Software’s counsel of record receives written notification from Computer
Associates’ counsel of record verifying Computer Associates’ receipt of the
payment of $16,000,000.00 by Quest Software pursuant to Section 4(a) and
Computer Associates’ receipt of the payment of $25,000.00 by Jenson pursuant to
Section 4(b).

 

3. Releases; Waiver of Contribution and Indemnification; Limitations.

 

a. As of the Effective Date, Computer Associates shall, and does hereby, release
and forever discharge Quest Software and Quest Software’s Customers, Friel,
Mackowiak, Wahlgren, Bisotti, and Jenson, and each of their heirs, executors,
legal administrators, successors, and assigns, of and from any and all of the CA
Claims, except as limited in Section 3(d) herein.

 

b. As of the Effective Date, Quest Software, Friel, Mackowiak, Wahlgren, Bisotti
and Jenson, and each of their heirs, executors, legal administrators,
successors, and assigns, shall, and do hereby, release and forever discharge
Computer Associates of and from any and all of the Defendants’ Counterclaims,
except as limited in Section 3(d) herein.

 

4



--------------------------------------------------------------------------------

c. As a material part of this Agreement, each Defendant agrees that this
settlement has been entered into in good faith and that all Defendants are
discharged and forever released from any liability for any contribution to any
other Defendant relating to the CA Claims. Further, each Defendant agrees to
forever waive and not to seek any type of indemnification or contribution from
any other Defendant regarding the CA Claims or payments made hereunder.

 

d. The foregoing releases shall not release or discharge any claims or causes of
action that arise after the Effective Date, including without limitation breach
of contract, copyright infringement, and trade secret misappropriation, that are
based upon or arise out of a breach by any Party of any of the obligations
undertaken or made pursuant to this Agreement or the License Agreement.

 

e. QUEST SOFTWARE ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

QUEST SOFTWARE, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS IT MAY HAVE THEREUNDER AS WELL AS UNDER OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

4. Payments.

 

a. By Quest Software. In consideration for this Agreement, Computer Associates’
dismissal of the CA Claims and release of the Defendants (as set forth in
Section 2(a) and Section 3(a), respectively), and in satisfaction of any and all
damages allegedly suffered by Computer Associates as a result of the CA Claims,
Quest Software shall pay to Computer Associates the sum of sixteen million
dollars ($16,000,000.00) within three (3) business days after the receipt by
Quest Software’s counsel of record of this Agreement executed by all Parties
(including all Defendants), the License Agreement executed by Computer
Associates and the Dismissal Orders executed by Computer Associates’ counsel of
record. The sixteen million dollars ($16,000,000.00) shall be tendered via wire
transfer pursuant to the wiring instructions attached hereto as Exhibit D. If
this payment is not made by Quest Software and received by Computer Associates
according to the schedule just described, then this Agreement and the License
Agreement shall be rendered null, void, and of no effect ab initio, and the
Parties shall have no obligations under them.

 

b. By Jenson. In consideration for this Agreement, Computer Associates’
dismissal of the CA Claims and release of Jenson (as set forth in Section 2(a)
and Section 3(a), respectively), and in satisfaction of any and all damages
allegedly suffered by Computer Associates as a result of the CA Claims, Jenson
shall pay to Computer Associates the sum of

 

5



--------------------------------------------------------------------------------

twenty-five thousand dollars ($25,000.00) within three (3) business days after
the receipt by Quest Software’s counsel of record of this Agreement executed by
all Parties (including all Defendants), the License Agreement executed by
Computer Associates and the Dismissal Orders executed by Computer Associates’
counsel of record. The twenty-five thousand dollars ($25,000.00) shall be
tendered in a cashier’s check by Jenson.

 

5. License by Computer Associates.

 

a. As a condition to this Agreement, Computer Associates and Quest Software
shall enter into the License Agreement attached as Exhibit A.

 

b. Each Party expressly retains all rights not addressed either in this
Agreement or the License Agreement.

 

6. Other Agreements of the Parties.

 

a. Other than as set forth in Section 5 of this Agreement and as more fully set
forth in the attached License Agreement, Quest Software agrees not to access,
modify, use, copy, distribute, prepare derivative works of, market, sell, or
offer to sell EDBA, the CA Copyrights, or CA Trade Secrets in the development of
any products.

 

b. Friel, Mackowiak, Wahlgren, Bisotti and Jenson agree that they shall be, and
hereby are, forever prohibited from accessing, modifying, using, copying,
distributing, preparing derivative works of, marketing, selling, or offering to
sell EDBA, and otherwise performing any acts infringing the CA Copyrights or
misappropriating CA Trade Secrets, except as permitted by Section 6(c).

 

c. As long as any of the individual Defendants are employed by Quest Software,
those employees shall be entitled to exercise the license rights granted to
Quest Software under the License Agreement.

 

d. Subject to Section 3(d) and Section 4(a), Computer Associates covenants and
agrees that it will not bring suit against any person or entity, including any
current or former employee of Quest Software, for any CA Claims.

 

7. No Admissions.

 

Each Party to this Agreement acknowledges and agrees that: (i) neither the
execution of this Agreement nor the provision of a lump sum payment, any royalty
payment or any other consideration provided for in this Agreement shall
constitute, be construed as, or be offered or received into evidence as, an
admission of breach, default, fault or liability of any kind by any Party; (ii)
this Agreement is entered into in compromise and settlement of disputed claims;
and (iii) breach, default, fault and liability are expressly denied by each
Party.

 

8. Joint Press Release.

 

Each Party agrees that upon the execution of this Agreement and the License
Agreement, Computer Associates and Quest Software will release the joint press
release attached as Exhibit

 

6



--------------------------------------------------------------------------------

E. In the event that the rules or regulations of the SEC or any other government
body require the filing of this Agreement or the License Agreement, or any part
of either of them, the filing Party will publicly file the entire Agreement or
License Agreement, respectively.

 

9. Return of Material.

 

The Parties hereby reaffirm their obligation and intent to abide by the terms of
Paragraph 15 of the February 6, 2003 Protective Order entered in this Lawsuit by
the Court (the “Protective Order”), which gives the Parties thirty (30) days
after the termination of the Lawsuit to:

 

  (i) destroy or return to the disclosing party, or its attorney of record, the
Confidential Information in their possession, custody, or control or in the
possession, custody or control of their staff;

 

  (ii) ensure that all Confidential Information in the possession, custody or
control of their experts, is destroyed or returned to the disclosing Party, or
its attorney of record;

 

  (iii) destroy all notes, memoranda or other documents which contain excerpts
from any of the Confidential Information;

 

  (iv) consent to the Court’s destruction of such Confidential Information, and
if the Court is not willing to destroy such Confidential Information, then
withdraw from the Court all Confidential Information filed, lodged, or otherwise
delivered to the Court under seal pursuant to Paragraph 9 of the Protective
Order; and

 

  (v) notwithstanding anything in the Protective Order to the contrary, shall
return source code to counsel for the Party disclosing the source code.

 

Notwithstanding any of the foregoing, any Party may retain copies of any
material filed with the Court, and Quest’s counsel of record may retain one copy
of EDBA at its office to be used solely by a third-party expert to determine, in
connection with the License Agreement, whether any Quest Software product should
be deemed to be a Royalty Product or a Bundled Royalty Product (as those terms
are defined in the License Agreement). Quest Software intends to use Bruce
Webster to assist it in proactively reviewing Quest Software’s products in light
of EDBA, which may require Webster to review the EDBA source code. Webster has
agreed to continue to abide by the terms of the Protective Order entered in the
Lawsuit. Computer Associates agrees that Webster is approved for the purposes of
assisting Quest Software in this regard, without Webster having to execute any
additional documents. The Parties agree that the employment restrictions
detailed in Section 5 of the Declaration Regarding Receipt of Confidential
Information shall continue until one (1) year after the retained expert returns
to Quest Software’s counsel of record all whole or partial copies of EDBA.

 

If Quest Software desires to retain an expert other than Webster to review EDBA
for any reason, each such expert must execute a confidentiality agreement that
contains the restrictions and obligations set forth in the Protective Order
entered in the Lawsuit. The Parties agree that the employment restrictions
detailed in Section 5 of the Declaration Regarding Receipt of Confidential
Information shall continue until one (1) year after the retained expert returns
to

 

7



--------------------------------------------------------------------------------

Quest Software’s counsel of record all whole or partial copies of EDBA. Before
any such expert is permitted access to the EDBA source code, the following three
conditions must be met: (1) such expert must be informed of the existence and
contents of this Agreement and License Agreement; (2), the expert must be
identified to Computer Associates and the confidentiality agreement signed by
the expert must be sent Computer Associates; and (3) Computer Associates will
have ten (10) business days after receipt of the expert’s identity and signed
confidentiality agreement to object in good faith, in writing, to disclosure of
EDBA to such expert; if such objection is made, the disclosure shall not be made
until the objection is resolved in an arbitration proceeding to be initiated and
conducted as provided under the License Agreement. The fee shifting provisions
in Section 12.3 of the License Agreement shall not apply to any arbitration
initiated to resolve Computer Associate’s objections to an expert identified by
Quest Software under this Section.

 

10. Representations and Warranties.

 

a. Each Party represents and warrants that the Party has the requisite power and
authority and has taken all actions necessary to execute and deliver this
Agreement, to consummate the transactions contemplated hereby and to perform
its, his or her obligations hereunder, and no other proceedings on their part
are necessary to authorize this Agreement and the transactions contemplated
hereby. The individuals executing this Agreement and the agreements contemplated
herein each represent and warrant that they have the required authority to bind
the Party whom they purport to represent. If any additional acts are required to
consummate the transactions contemplated hereby or to perform any Party’s
obligations hereunder, each Party covenants in good faith to perform such
additional acts and execute any necessary documents as may be reasonably
necessary to give effect to the terms of this Agreement.

 

b. Computer Associates and Quest Software, Friel, Mackowiak, Wahlgren, Bisotti
and Jenson each represent and warrant that they now hold all right, title to,
and interest in any and all of the claims it is releasing hereunder (“Released
Claims”), and that they have not assigned or otherwise transferred any right,
title, or interest in any Released Claims, and each Party hereby agrees to
forever indemnify and hold forever harmless each other Party from all Released
Claims, including, but not limited to, attorneys’ and expert fees, incurred as a
result of any person or entity asserting any such Released Claims against such
other Party pursuant to any such assignment or transfer.

 

c. Quest Software represents and warrants to Computer Associates that: (i) Quest
Software’s products, including, but not limited to, Quest Central for Oracle,
Quest Central for SQL Server, and Quest Central for Sybase, but excluding Quest
Central for DB2, do not infringe the CA Copyrights or misappropriate the CA
Trade Secrets; and (ii) Quest Software is not funding the payment being made by
Jenson under Section 4.

 

d. Except for the portions of EDBA that comprise the Licensed Source Code, Quest
Software represents and warrants to Computer Associates that, based on a good
faith investigation: (i) Quest Software does not believe it has in its
possession, custody, or control any copies of EDBA, except those copies retained
by Quest Software’s counsel of record or outside retained experts in the
Lawsuit; and (ii) Quest Software will not use EDBA after the Effective

 

8



--------------------------------------------------------------------------------

Date. If Quest Software later becomes aware of any whole or partial copies of
EDBA in any form, except those copies retained by Quest Software’s counsel of
record or experts retained under Section 9, in the possession, custody, or
control of Quest Software or any of its employees, agents, or representatives,
Quest Software must: (i) provide Computer Associates with prompt notice of such
fact, including the names of any individual who possessed the copy of EDBA or
parts thereof; (ii) any use made of EDBA; and (iii) immediately return the copy
of EDBA or any part thereof to Computer Associates.

 

e. Each Party represents that in executing this Agreement it is relying solely
on its own judgment, belief, and knowledge and upon the advice and
recommendation of its counsel concerning the nature, extent, and duration of its
rights and obligations deriving from this Agreement.

 

f. Each Party acknowledges that at no time has any individual or entity made any
representations, promises, or statements (whether oral or written) regarding the
matters addressed herein to any other Party except as set forth in this
Agreement. Each Party warrants and represents that it has not been induced to
enter into this Agreement on the basis of any other representations, promises,
or statements (whether oral or written) made by any Party at any time.

 

g. Jenson represents and warrants to Computer Associates that she is making the
payment in Section 4 from her personal funds.

 

11. Competitive products.

 

Except as expressly provided for in the License Agreement limiting Quest
Software’s rights regarding the Licensed Source Code for specific purposes,
nothing in this Agreement or the License Agreement shall be interpreted as
prohibiting or limiting in any way any Party’s right to make, use, copy,
distribute, market, sell, or offer to sell any product competing directly or
indirectly with any other Party’s product. Nothing in this Agreement or the
License Agreement shall be interpreted as prohibiting or limiting in any way a
Party’s right to pursue against any other Party any claim it may have that is
not released in this Agreement.

 

12. Waiver.

 

No waiver of any term, provision, or condition of this Agreement, whether by
conduct or otherwise, shall be deemed, or be construed, as a further or
continuing waiver of any such term, provision or condition or as a waiver of any
other term, provision, or condition of this Agreement.

 

13. Interpretation.

 

This Agreement shall be interpreted simply and fairly and not strictly in favor
of or against any Party. To this end, the Parties agree that the terms and
conditions of this Agreement are the product of an arm’s length negotiation. The
Parties intend that each representation, warrant, and covenant contained herein
shall have independent significance. If any Party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) that the
Party has not breached shall not detract

 

9



--------------------------------------------------------------------------------

from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.

 

14. Governing Law.

 

This Agreement shall be construed and governed in accordance with the laws of
the State of Illinois, and with respect only to Section 3(d), the State of
California.

 

15. Jurisdiction.

 

The Parties agree that venue for all disputes arising out of this Agreement
shall lie in the United States District Court for the Northern District of
Illinois. Each Party hereby irrevocably and unconditionally: (a) consents to the
jurisdiction of that court in any such dispute; and (b) waives any objection
which such Party may have to the laying of venue of any such dispute in that
court. In the event the United States District Court for the Northern District
of Illinois lacks or declines jurisdiction over any dispute relating to the
enforcement and/or interpretation of this Agreement then any such litigation
shall be brought in the state court in Illinois, in the County of DuPage or Cook
at the discretion of the Party initiating such litigation, and the Parties
hereto expressly consent to the jurisdiction of that court and waive any
objection thereto.

 

16. Injunction.

 

In the event that any Party is successful either in proving the breach of this
Agreement or in demonstrating a likelihood of prevailing in an action for breach
of this Agreement, the Parties agree that monetary damages are inadequate
compensation and that such Party is entitled to injunctive relief.

 

17. Attorneys’ Fees.

 

In the event of a dispute between the parties or of any breach or default under
this Agreement, the party prevailing in the resolution of any such dispute,
breach, or default shall be entitled to recover its reasonable attorneys’ fees
and other costs incurred in connection with resolving such dispute, breach, or
default.

 

18. Costs And Expenses.

 

All costs and expenses incurred in the Lawsuit and Appeal with regard to the CA
Claims and Defendants’ Counterclaims, including any attorneys’ fees and expert
witness fees, shall be paid by the Party incurring such costs or expenses.

 

19. Successors And Assigns.

 

a. This Agreement may not be assigned or transferred by Quest Software without
the prior written consent of Computer Associates, except that Quest Software
shall have the right to assign this Agreement (i) to an affiliate or subsidiary
of Quest Software, (ii) to any successor in a merger or acquisition of Quest
Software or (iii) to an entity that acquires all or substantially all of the
assets of a business unit of Quest Software of which Quest Central for DB2 is
one such asset.

 

10



--------------------------------------------------------------------------------

Notwithstanding any of the foregoing, Quest Software is prohibited from
assigning its payment obligations under Section 4 of this Agreement.

 

b. The obligations and duties of this Agreement shall be binding upon the
Parties, their successors, and assigns, and the rights of this Agreement shall
inure to the benefit of permitted successors and assigns.

 

20. Severability.

 

If any clause or provision of this Agreement is declared illegal, invalid, or
unenforceable under present or future laws effective during the term hereof, it
is the intention of the Parties hereto to reach agreement to terms that will
lawfully carry out the intended purpose of any such clause or provision, and to
take such action as may be necessary to do so. The Parties further intend that
the remainder of this Agreement shall not be affected thereby, and shall remain
in full force and effect.

 

21. Notices.

 

Any notices required by this Agreement shall be in writing, and shall
specifically refer to this Agreement and shall be sent by registered or
certified mail, postage prepaid, or by first class U.S. Mail, postage prepaid,
or by confirmed facsimile, or by overnight courier, postage prepaid, and shall
be forwarded to the respective addresses set forth below unless subsequently
changed by written notice to the other Party:

 

For COMPUTER ASSOCIATES:    Kenneth V. Handal      Executive Vice President,
General Counsel      Computer Associates International, Inc.      One Computer
Associates Plaza      Islandia, NY 11749      Fax: 631-342-4866

For Quest

Software:

   J. Michael Vaughn      General Counsel      Quest Software, Inc.      5
Polaris Way      Aliso Viejo, CA 92656      Fax: 949-754-8977 For Michael Friel:
  

Michael Friel

14610 Raneys Lane

Orland Park, IL 60462

 

11



--------------------------------------------------------------------------------

For Debra Jenson:   

Debra Jenson

39w359 Silver Glen Road

St. Charles, IL 60175

For Elizabeth Wahlgren:   

Elizabeth Wahlgren

523 E. Indiana St.

Wheaton, IL 60187

For Robert Mackowiak:   

Robert Mackowiak

4320 Esquire Cir.

Naperville IL 60564

For Frank Bisotti:   

Frank Bisotti

5112 20th Ave

Kenosha, WI 53140

 

Notice shall be deemed delivered upon the earliest to occur of: (i) when
received; (ii) three (3) days after deposit into the United States mail, first
class with postage prepaid; (iii) the date notice is sent via confirmed
facsimile; and (iv) the day immediately following confirmed delivery by
overnight courier (except Sundays and holidays).

 

22. Final Agreement.

 

This Agreement together with all exhibits hereto (which are incorporated herein
by this reference) are the complete, final, and exclusive statement of the
Agreement between the Parties with respect to the subject matter hereof. This
Agreement supersedes all prior or contemporaneous agreements, negotiations,
representations, understandings, and discussions between the Parties and/or
their respective counsel with respect to the subject matter covered hereby. Any
modification, alteration, or amendment of this Agreement shall be void and have
no force or effect unless it is in writing and signed by the Party sought to be
charged.

 

23. Execution in Counterparts; Facsimile Signatures.

 

This Agreement may be executed in counterparts. Each of said counterparts, when
so executed and delivered, shall be deemed an original and, taken together,
shall constitute but one and the same instrument. For purposes of the execution
of this Agreement, signature pages transmitted by facsimile shall be given the
same weight and effect as, and treated as, original signatures.

 

       

Computer Associates International, Inc.

DATED:   March     , 2005       By:                

Print Name:

                Position:    

 

 

12



--------------------------------------------------------------------------------

       

Quest Software, Inc.

DATED:   March     , 2005       By:                

Print Name:

 

Douglas F. Garn

            Position:  

President

DATED:   March     , 2005       Michael J. Friel

 

The foregoing instrument was acknowledged before me this      day of
            , 2005, by Michael J. Friel. He is personally known to me.

 

Notary Public, State of                         

Printed name:

 

(NOTARY SEAL)

 

DATED:   March     , 2005  

Robert M. Mackowiak

         

 

The foregoing instrument was acknowledged before me this      day of
            , 2005, by Robert M. Mackowiak. He is personally known to me.

 

Notary Public, State of                         

Printed name:

 

(NOTARY SEAL)

 

DATED:   March     , 2005  

Elizabeth W. Wahlgren

         

 

The foregoing instrument was acknowledged before me this      day of
            , 2005, by Elizabeth W. Wahlgren. She is personally known to me.

 

Notary Public, State of                         

Printed name:

 

(NOTARY SEAL)

 

DATED:   March     , 2005  

Frank L. Bisotti

         

 

 

 

13



--------------------------------------------------------------------------------

The foregoing instrument was acknowledged before me this      day of
            , 2005, by Frank L. Bisotti. He is personally known to me.

 

Notary Public, State of                         

Printed name:

 

(NOTARY SEAL)

 

DATED:   March     , 2005  

Debra A. Jenson

         

 

The foregoing instrument was acknowledged before me this      day of
            , 2005, by Debra A. Jenson. She is personally known to me.

 

Notary Public, State of                         

Printed name:

 

(NOTARY SEAL)

 

 

 

14



--------------------------------------------------------------------------------

EXHIBIT A—LICENSE AGREEMENT

 

 

15



--------------------------------------------------------------------------------

EXHIBIT B—STIPULATION OF DISMISSAL

 

 

16



--------------------------------------------------------------------------------

EXHIBIT C—AGREED MOTION FOR VOLUNTARY DISMISSAL

 

 

17



--------------------------------------------------------------------------------

EXHIBIT D—WIRE INSTRUCTIONS

 

 

18



--------------------------------------------------------------------------------

EXHIBIT E—JOINT PRESS RELEASE

 

19